[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              AUGUST 21, 2007
                               No. 06-16110                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 06-00040-CR-FTM-99SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ELIER FERNANDEZ-EL AMIR,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 21, 2007)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

     Tracy Dreispul, appointed appellate counsel for Elier Fernandez-El Amir on
this direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the record reveals no issues of arguable merit, counsel’s motion to

withdraw is GRANTED, and Fernandez-El Amir’s conviction and sentence are

AFFIRMED.




                                         2